USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2118                         OLGA CAPO ROMAN,                            Appellant,                                v.                      LA ELECTRONICA, INC.,                            Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO          [Hon. Jose Antonio Fuste, U.S. District Judge]                              Before                      Lynch, Circuit Judge,                 Bownes, Senior Circuit Judge,                   and Lipez, Circuit Judge.                                                                     Fernando Van Derdys, Jose A. Acosta Grubb and Fiddler,Gonzalez & Rodriguez on brief for appellant.     APRIL 6, 1999                                                                                                                    Per Curiam.  Upon careful consideration of    appellant's brief and the record, we conclude that there is no    reason to disturb the district court's affirmance of the    bankruptcy court's order.  We reach this conclusion    substantially for the reasons stated in the district court's    order dated July 30, 1998.              Affirmed.  See 1st Cir. Loc. R. 27.1.